The offense is robbery; the punishment, confinement in the penitentiary for five years.
Notice of appeal was given on the 23d of July, 1937. The statement of facts was filed on the 23d of October, 1937, which was 92 days after the date of notice of appeal. Under the provisions of Article 760, C. C. P., appellant had 90 days from the date of notice of appeal in which to file the statement of facts.
In the absence of a statement of facts we are unable to appraise the exceptions to the charge of the court.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.